DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1-2, 6, 8-9, 11-12, 14, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AKANUMA G (JP 2018005007 A).
As to claim 15: Akanuma discloses an optical scanner (Figs. 1-20, “an optical scanner 10A”; Abstract, ¶0010) comprising: 
a light source (Figs. 1-20, “a light source 11”; Abstract, ¶0011);  
5a light deflector configured to deflect light emitted from the light source to scan in a main scanning direction and a sub-scanning direction perpendicular to the main scanning direction (Figs. 1-20, “a light deflector 13” configured to deflect light emitted from the light source to scan in a main scanning direction and a sub-scanning direction perpendicular to the main scanning direction; Abstract, ¶0011-0013, 0021-0023, wherein the 2 dimensional direction represents the main scanning direction is perpendicular to the sub-scanning direction); 
a photosensor having a detection field, configured to detect the light scanning the detection field (Figs. 1-20, “a photosensor 14” having “a detection field 61”, configured to detect the light scanning the detection field; Abstract, ¶0021-0023); and  
10processing circuitry configured to: control the light source to emit light to scan an irradiation area (Figs. 1, 3, 12-14, processing circuitry configured to: control the light source to emit light to scan “an irradiation area 15/20/40”; Abstract, ¶0017-0023); and 
shift the irradiation area between a first position overlapping with the detection field and a second position other than the first position in the sub-scanning direction (Fig. 4, 6-11 shows shift the irradiation area between a first position overlapping with the detection field and a second position other than the first position in the sub-scanning 
As to claim 25: Akanuma discloses the processing circuitry is further configured to change in the sub-scanning direction a scanning area to be scanned with the light deflected by the light deflector to shift the irradiation area between the first position and the second position in the sub-scanning 20direction (Figs. 1-20, ¶0010-0023, wherein a small size of sub drawing area represents changing the sub-scanning direction a scanning area).  
As to claim 65: Akanuma discloses the photosensor includes a first light receiver and a second light receiver being separated from the first light receiver in the main scanning direction (Figs. 1-20, ¶0010-0060, wherein the photosensor 14 represents a first light receiver and a second light receiver).  
As to claim 85: Akanuma discloses an upper end of the first light receiver is aligned with an upper end of the second light receiver in the sub-scanning direction, and a lower end of the first light receiver is aligned with a lower end of the second light receiver in the sub-scanning direction (Figs. 3-4 show an upper end of the first light receiver is aligned with an upper end of the second light receiver in the sub-scanning direction, and a lower end of the first light receiver is aligned with a lower end of the second light receiver in the sub-scanning direction; ¶0023-0024).  
As to claim 95: Akanuma discloses the detection field includes a first detection field to be irradiated with the light to be detected by the first light receiver and a second 
As to claim 511: 30 Akanuma discloses the processing circuitry is configured to shift the irradiation area plural times between the first position and the second position in the sub-scanning direction (Figs. 1-20, Abstract, ¶0010-0060).  
As to claim 512: Akanuma discloses the processing circuitry is configured to sweep the irradiation area between 35the first position and the second position in the sub-scanning direction (Figs. 1-20, Abstract, ¶0010-0060).  
As to claim 514: Akanuma discloses a screen having a scanning area to be scanned with the light deflected by the light deflector, the scanning area 10including an image area, wherein the processing circuitry is configured to control the light source to emit light based on image information to form an image within the image area on the screen (Figs. 1-20, “a screen 40” a screen having a scanning area to be scanned with the light deflected by the light deflector, the scanning area 10including an image area, wherein the processing circuitry is configured to control the light source to emit light based on image information to form an image within the image area on the screen; Abstract, ¶0010-0060). 
As to claim 516: Akanuma discloses the processing circuitry is configured to control the light source to emit light based on the image information to form an image within the image area, without a shift in the irradiation area between the first position 
As to claim 517: Akanuma discloses wherein the photosensor includes a first light receiver and a second light receiver being separated from the first light receiver in the main scanning direction, and wherein based on detection results of the first light receiver and the second light 30receiver, the processing circuitry is configured to adjust size of an image formed within the image area in the sub-scanning direction (Figs. 1-20, “a first light receiver 14” and “a second light receiver 14” being separated from the first light receiver in main scanning direction; Abstract, ¶0010-0060).
As to claim 519: Akanuma discloses the reflector is a windshield of the mobile object (Figs. 16-17 show the reflector is a windshield of the mobile object; ¶0054-0060).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKANUMA G (JP 2018005007 A) as applied to claim 1 above, and further in view of ATSUUMI et al (US 2017/0154558 A1).
As to claim 35: Akanuma does not expressly disclose the light deflector has a reflecting surface to reflect the light emitted from the light source, and  25wherein the 
As to claim 513: Akanuma does not expressly disclose the processing circuitry is configured to correct a position of the irradiation area in sub-scanning direction based on an amount of drive to control the light deflector to 5shift the irradiation between the first position and the second position in the sub-scanning direction. However, Atsuumi teaches an optical scanner (Figs. 1-14, “an optical scanner 20”; ¶0033, 0071) comprising: a light source  and a light deflector (Figs. 1-14, “a light source 10”; “a light deflector 21/31”; ¶0071-0072); wherein the processing circuitry is configured to correct a position of the irradiation area in sub-scanning direction based on an amount of drive to control the light deflector to 5shift the irradiation between the first position and the second position in the sub-scanning direction (Figs. 1-14, Abstract, ¶0131-0145). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Akanuma to control the light deflector, such that the processing circuitry is configured to correct a position of the irradiation area in sub-scanning direction based on an amount of drive to control the light deflector to 5shift the irradiation between the first position and the second position in the sub-scanning direction as taught by Atsuumi. The motivation would have been in order to have an optical deflector to deflect the laser beam two-dimensionally, and an intermediate image generator to perform two-dimensional scanning twice in a main scanning direction and a sub-scanning direction with the laser beam deflected by the optical deflector to generate an intermediate image of one frame, where the laser beam deflected by the optical deflector draws two scanning lines (Atsuumi: Abstract). 

Claim(s) 4-5, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKANUMA G (JP 2018005007 A) as applied to claims 1, 6 above, and further in view of HAYASHI (US 2018/0013992 A1).
As to claim 45: 30Akanuma does not expressly disclose the detection field includes a first detection position and a second detection position being separated from the first detection position in the sub-scanning direction. However, Hayashi discloses the detection field includes a first detection position and a second detection position being separated from the first detection position in the sub-scanning direction (Figs. 1-7, ¶0109). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Akanuma to rearrange the first detection position and the second detection position in the sub-scanning direction, such that the detection field includes a first detection position and a second detection position being separated from the first detection position in the sub-scanning direction as taught by Hayashi. The motivation would have been in order to have an optical scanning device to scan a scanning area includes a first area and a second area surrounding the first area (Hayashi: Abstract).
As to claim 55: Claim 5 is a dependent claim of claim 4. The prior art Hayashi further discloses claim limitation of the first detection position is disposed at one end and the second detection 35position is disposed at the other end of the photosensor in the sub-scanning direction (Fig. 7, ¶0109). In addition, the same motivation is used as the rejection of claim 5.
As to claim 75: Akanuma does not expressly disclose an upper end of the first light receiver is misaligned with an upper end of the second light receiver in the sub-scanning direction, and a lower end of the first light receiver is misaligned with a lower end of the second light receiver in the sub-scanning direction. However, Hayashi discloses the detection field includes a first light receiver and a second light receiver, wherein an upper end of the first light receiver is misaligned with an upper end of the second light receiver in the sub-scanning direction, and a lower end of the first light receiver is misaligned with a lower end of the second light receiver in the sub-scanning direction being separated from the first detection position in the sub-scanning direction (Figs. 12-13, “a first light receiver 222” and “a second light receiver 221”, ¶0109-0111). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Akanuma to rearrange the first light receiver and the second light receiver, such that an upper end of the first light receiver is misaligned with an upper end of the second light receiver in the sub-scanning direction, and a lower end of the first light receiver is misaligned with a lower end of the second light receiver in the sub-scanning direction as taught by Hayashi. The motivation would have been in order to have an optical scanning device to scan a scanning area includes a first area and a second area surrounding the first area (Hayashi: Abstract).
As to claim 510: 25 Akanuma discloses the first light receiver and the second light receiver are disposed on the same side relative to a center position of a scanning area to be scanned with the light deflected by the light deflector (Figs. 3-4; ¶0023).
Akanuma does not expressly disclose the first light receiver and the second light receiver are disposed in the sub-scanning direction. However, Hayashi discloses a first .

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKANUMA G (JP 2018005007 A) as applied to claim 1 above, and further in view of ATSUUMI et al (US 2017/0154558 A1) and ISHIKWA (US 2019/0295806 A1).
As to claim 515: Akanuma does not expressly disclose 15wherein the processing circuitry is configured to control the light source to emit light based on the image information not to form an image within the image area during a time of shifting the irradiation area between the first position and the second position in the sub-scanning direction. However, Atsuumi teaches an optical scanner (Figs. 1-14, “an optical scanner 20”; ¶0033, 0071) comprising: a light source and a light deflector (Figs. 1-14, “a light 
Akanuma and Atsuumi do not expressly disclose the image information not to form an image within the image area during a time of shifting the irradiation area between the first position and the second position in the sub-scanning direction. However, Ishikawa teaches an optical scanner for forming a first scanned image based on a deflector in a first position and forming a second scanned image based on the deflector in a second position (Figs. 1-5, ¶0018, claim 7). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Akanuma and Atsuumi not to form an image within the image area during a time of shifting the irradiation area between the first position and the second .

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKANUMA G (JP 218005007 A) as applied to claim 1 above.
As to claim 518: In the current embodiment, Akanuma does not expressly discloses a display system comprising: the optical scanner according to claim 1; 35an imaging optical system configured to reflect the light that has been deflected by 55Client Ref. No. FN201905226 the light deflector to scan a screen and projected by the screen; and a reflector configured to reflect the light reflected from the imaging optical system so as to form a virtual image. However, Akanuma teaches, in another embodiment, an imaging optical system configured to reflect a light that has been deflected by a55Client Ref. No. FN201905226aaa light deflector to scan a screen and projected by the screen; and a reflector configured to reflect the light reflected from the imaging optical system so as to form a virtual image (Figs. 16-17, “an imaging optical system 200” configured to reflect the light that has been deflected by the light deflector 13 to scan “a screen 210” and projected by the screen; and a reflector configured to reflect the light reflected from the imaging optical system so as to form “a virtual image VI”; Abstract, ¶0053-0060). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the current embodiment to apply the display system for an imaging optical system, such that the optical scanner of the display system is applied to the imaging optical system configured to reflect the light that has been deflected by 55Client Ref. No. FN201905226 the light deflector to scan a . 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKANUMA G (JP 218005007 A) as applied to claim 1 above, and further in view of YU et al (US 2014/0062863 A1).
As to claim 20: Akanuma discloses the processing circuitry is configured to perform an image misalignment operation, and wherein the image misalignment operation includes: the controlling the light source to emit light to scan an irradiation area (Fig. 3, the controlling the light source to emit light to scan an irradiation; Abstract, ¶0023, wherein an image is displayed on the irradiation area 15/40 for representing a misalignment image); and the shifting the irradiation area between a first position overlapping with the detection field and a second position other than the first position in the sub-scanning direction (Figs. 4, 7-11, the shifting the irradiation area between a first position overlapping with the detection field and a second position other than the first position in the sub-scanning direction; Abstract, ¶0010-0023, 0034-0039, the displayed image irradiation area 15 is shifted between a first position 64 overlapping with the detection filed 61 and a second position 63 other than the first position in the sub-scanning direction when the photodetector is applied on the detection field of the scanning surface 15/20/40, wherein the image is displayed on the irradiation area 62 represents an alignment image).
.

Response to Arguments
Applicant’s arguments filed on June 28, 2021 have been considered but are moot in view of the new ground(s) of rejection.

Applicant’s arguments filed on June 28, 2021 have been fully considered but they are not persuasive.
Applicant argues “no portion of Akanuma identified by the Office Action teaches, either explicitly or inherently, switching between the scanning configuration illustrated in FIG. 3 and the scanning arrangement illustrated in FIG. 4 of Akanuma. Further, Applicants respectfully submit that merely teaching two different scanning arrangements is not the same as an explicit or inherent teaching of switching between the two different 
In the second paragraph of the previous office action, Examiner points out that “the examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner” (emphasis added). Additionally, in accordance with MPEP, “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)”. For instant case, the prior art Akanuma teaches 10processing circuitry configured to: control the light source to emit light .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LIN LI/
Primary Examiner, Art Unit 2693